. Per Curiam.
Respondent, who was admitted to practice by this court on December 4,1958, in response to a petition containing 14 charges of professional misconduct, has filed an application to resign as an attorney and for an order annulling his license to practice law and striking his name from the roll of attorneys. Although issues raised by an answer filed by respondent were referred to a Referee for hearing and report, respondent’s present application to resign is supported by his affidavit that he cannot successfully defend himself against the charges.
The charges against respondent stem from an investigation conducted by a Grand Jury in Schenectady County into ‘ ‘ fixed ’ ’ and ‘1 staged ’ ’ automobile accidents. One of the chief conspirators, who is alleged to have solicited claims on • behalf of respondent, was ultimately convicted of grand larceny arising out of accidents alleged to have been staged in 1964, 1965 and 1966.
The 14 charges contained in the petition variously allege that respondent, in concert with others, defrauded certain insurance companies of substantial sums of money by aiding in the staging of automobile accidents; by inducing clients to exaggerate injuries and make claims for nonexistent injuries, and to prolong unnecessarily medical treatment for the purpose of increasing damages; by submitting false and fraudulent statements of lost wages and medical expenses, knowing them to be false; and, finally, by advancing money to clients as loans to be repaid from recoveries for the false and fraudulent claims.
The submission of a resignation during the pendency of a disciplinary hearing is considered tantamount to an admission of the charges made. (Matter of Tumposky, 32 A D 2d 225.) Respondent’s resignation should therefore be accepted and an order entered striking his name from the roll of attorneys.
Reynolds, J. P., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur.
Respondent’s application to resign granted; resignation accepted; and respondent’s name directed to be stricken from the roll of attorneys and counselors at law.